Citation Nr: 1215287	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for shell fragment wound (SFW) to right chest with pneumothorax, pleural effusion, thoracotomy and metallic foreign bodies (MFBs) retained.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a right hip strain.

4.  Entitlement to service connection for a right knee strain.

5.  Entitlement to service connection for degenerative disc disease of the thoracic spine.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2011 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has recharacterized the issues as listed on the title page to comport with the evidence of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, a right hip strain, a right knee strain, and degenerative disc disease of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to a disability rating in excess of 20 percent for SFW to right chest with pneumothorax, pleural effusion, thoracotomy and MFBs retained.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 20 percent for SFW to right chest with pneumothorax, pleural effusion, thoracotomy and MFBs retained, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issue of entitlement to a disability rating in excess of 20 percent for SFW to right chest with pneumothorax, pleural effusion, thoracotomy and MFBs retained.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


ORDER

The issue of entitlement to a disability rating in excess of 20 percent for SFW to right chest with pneumothorax, pleural effusion, thoracotomy and MFBs retained, is dismissed.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from an acquired psychiatric disorder which he relates to his combat service, including an in-service incident where he suffered a shell fragment wound to the chest.

The evidence of record confirms that the Veteran served in combat in Vietnam.

On an October 1966 report of medical history, the Veteran indicated that he had a history of depression or excessive worry.  Service treatment records document that he suffered a shell fragment wound to the chest in service.  On a September 1969 report of medical history, he indicated that he had a history of nervous trouble.

At an April 1998 VA posttraumatic stress disorder (PTSD) examination, the examiner determined that there were no symptoms of PTSD or psychiatric illness noted for the Veteran.

The Veteran was assessed with anxiety disorder in May 2005 and October 2005 private treatment records.

The Veteran was prescribed Trazodone (an anti-depressant medication) by a VA physician assistant in February 2009, and the Veteran indicated that this physician assistant mentioned the possibility of referring him to a PTSD clinic at that time.  A VA PTSD screen in April 2009 was positive.

At a May 2009 VA PTSD examination, the examiner rendered a diagnosis of "provisional" PTSD.  The examiner explained that the Veteran did not endorse adequate numbers of "numbing" symptoms to qualify for a PTSD diagnosis, so his diagnosis of PTSD was "provisional" to account for his re-experiencing and arousal symptoms.

At a June 2009 VA psychiatry consultation, the Veteran was diagnosed with anxiety disorder not otherwise specified and depressive disorder not otherwise specified.  The psychologist noted that the Veteran had PTSD features but did not meet criterion C.

In January 2010, the same VA physician assistant who prescribed Trazodone in February 2009 rendered an assessment of PTSD/insomnia for the Veteran.

Updated VA treatment records must be obtained.

The Veteran is to be scheduled for a VA mental disorders examination to obtain an opinion regarding the relationship between any current acquired psychiatric disorder and his military service.  There is no such opinion currently of record.




Right Hip, Right Knee, and Thoracic Spine

A January 2011 rating decision denied entitlement to service connection for a right hip strain, a right knee strain, and degenerative disc disease of the thoracic spine.

In a written statement received by the RO in April 2011, the Veteran expressed his disagreement with the denial of service connection for a right hip strain, a right knee strain, and degenerative disc disease of the thoracic spine.

The RO has not and must now issue a statement of the case for these three issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Each claim should then be returned to the Board only if the pertinent benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Medical Center in Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder is related to any incident of the Veteran's military service.  The examiner is to consider and address the Veteran's combat service, the documented incident involving his shell fragment wound to the chest in service, and the Veteran's indications of psychiatric symptomatology on the October 1966 and September 1969 reports of medical history.

If the examiner diagnoses the Veteran with PTSD, then the examiner should determine whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD, and whether his current symptoms are related to those stressors.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal for service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

4.  In any event, issue a statement of the case for the issues of entitlement to service connection for a right hip strain, entitlement to service connection for a right knee strain, and entitlement to service connection for degenerative disc disease of the thoracic spine, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  Each of these issues should only be returned to the Board if a pertinent and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


